Ejectment for a tract of 440 acres of land, called “Danger, ’ ’ situate on Raccoon creek.
The lessor of the plaintiff founded his legal title on a warrant dated 16th March 1786, a survey thereon by John Hoge, deputy surveyor, and a patent dated 7th September 1786.
The defendant’s counsel objected, that the survey was made by one who had no authority, that the lands lay within the district of Presley Nevil and Matthew Ritchey, esq. and that by the 15th section of the act of assembly, “to provide fur- ‘ ‘ ther regulations, whereby to secure fair and equal proceed- ‘ ‘ ings in the land office, and in the surveying of lands, ’ ’ passed April 8th 1785, (page 569,) it is provided that no deputy surveyor shall go out of his proper district, and every survey made by any deputy surveyor out of his proper district, shall be void and of none effect.
The court, after full argument, ruled, that the 15th section of the act related solely to the lands lately purchased at fort Mackintosh. The general object of the legislature was to introduce a new system, and secure fair and equal proceedings as to the lands newly purchased from the Indians, but did not respect the lands included in the old purchases, and such *286has been the practice under the law. The patent recognizes the authority under which John Hoge proceeded to make the survey.
Cited in 2 Y., 147, to illustrate the interpretation of the nth section of the Act of April 3, 1792.
Referred to in 2 Binn., 225 ; 2 Watts, 292 ; 2 W. N. C., 168 ; 78 Pa., 354. Followed in 2 S. & R., 560; 7 S. & R., 334; 13 S. & R., 383; 5 Watts, 22X ; 7 Watts, 242; 10 Watts, 379.
Messrs. H. Brackenridge and D. Bradford pro quer.
Messrs. J. Ross and Wood pro def.
Verdict for the plaintiff.